ACCEPTED
                                                                        14-14-00635-CV
                                                        FOURTEENTH COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                   4/24/2015 3:40:03 PM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

                    NO. 14-14-00635-CV

                                                      FILED IN
            IN THE COURT OF APPEALS    14th COURT OF APPEALS
                                          HOUSTON, TEXAS
      FOR THE FOURTEENTH DISTRICT OF TEXAS
                                       4/24/2015 3:40:03 PM
                AT HOUSTON, TEXAS      CHRISTOPHER A. PRINE
                                                        Clerk


    GUARDIAN TRANSFER & STORAGE, INC., ET AL.

                         Appellants

                             vs.

                  ERIC BEHRNDT, ET AL.

                 Appellees/Cross – Appellant


Appeal from the 164 th District Court of Harris County, Texas
                    Cause No. 2011-22262


APPELLEES’ THIRD MOTION FOR EXTENSION OF TIME
          TO FILE BRIEF OF APPELLEES


                        Warren Taylor
                   State Bar No. 19727200
                         Beth Taylor
                   State Bar No. 13336787
               TAYLOR, TAYLOR & RUSSELL
                    815 Walker, Suite 250
                    Houston, Texas 77002
                  (713) 615-6060 Telephone
                  (713) 615-6070 Facsimile
                     EServe@taylaw.com


                              1
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellees Eric Behrndt, Individually and D/B/A EZ Management GP, LLC,

EZ Management GP, LLC and Behr Construction, Inc. (“Appellees”) file this

Third Motion for Extension of Time to File Appellees’ Brief and would show as

follows:

      1.     Brief of Appellees is due to be filed on or before Friday, April 24,

2015. Appellees request a third extension of time of twelve (12) days to file the

Brief of Appellees, which would make the brief due Wednesday, May 6, 2015.

      2.     This is an appeal by the prevailing parties at trial from a judgment in

their favor of $1.4 million against Behr Construction, Inc. The Trial Court signed

an Amended Final Judgment on July 18, 2014. Appellants filed their Notice of

Appeal on August 5, 2014. Appellees filed their Notice of Cross-Appeal on August

18, 2014. The Clerk's Record was filed on December 10, 2014, and the

Supplemental Clerk’s Record was filed on January 14, 2015. The Reporter’s

Record was filed on November 17, 2014, and the Supplemental Reporter’s Record

was filed on January 15, 2015, and the briefing schedule began on that date. The

Brief of Appellants, after one extension of time granted on January 9, 2015, was

then filed on January 22, 2015.

      3.     Appellees request a twelve (12) day extension of time to Wednesday,

May 6, 2015, to file the Brief of Appellees for the reasons stated herein.
                                          2
      4.     The brief is close to being complete. However, counsel for Appellees

has been unable to complete the brief due to being assigned to trial beginning April

27, 2015 in Cause No. 1042442; Travis Hamilton vs. State Farm Mutual

Automobile Insurance Company; In the Civil County Court at Law Number 4 of

Harris County, Texas. Although the trial will be short and begins the Monday after

the brief is due, counsel’s obligations to his client to prepare that case for trial,

combined with the preparations for other trial settings referred to in the prior

Motion, prevented completion by April 24, 2015.

      5.     For the foregoing reason, Appellees request that this Court grant this

Second Motion for Extension of Time of twelve (12) days to Wednesday, May 6,

2015, to file the Brief of Appellees.




                                         3
    Respectfully submitted,

    TAYLOR, TAYLOR & RUSSELL

    ____/S/ Warren Taylor ___________
    Warren Taylor
    State Bar No. 19727200
    Beth Taylor
    State Bar No. 13336787
    815 Walker, Suite 250
    Houston, Texas 77002
    (713) 615-6060 Telephone
    (713) 615-6070 Facsimile
    EServe@taylaw.com
    ATTORNEY FOR APPELLEES
    ERIC BEHRNDT, INDIVIDUALLY
    AND D/B/A EZ MANAGEMENT
    GP, LLC, EZ MANAGEMENT GP,
    LLC AND BEHR CONSTRUCTION,
    INC.




4
                     CERTIFICATE OF CONFERENCE

      This is to certify that on April 24, 2015, the office of the undersigned
attempted to confer with Mr. Raymond H. Stauffacher, Jr., counsel for Appellants,
regarding the merits of this Motion and whether he opposes it, but was unable to
reach him.



                                             ____/S/ Warren Taylor ___________
                                             Warren Taylor



                        CERTIFICATE OF SERVICE

      I certify that on April 24, 2015, a true and correct copy of the above and
foregoing Appellees’ Third Motion for Extension of Time to File Brief of
Appellees was forwarded to all counsel of record by the Electronic Filing
Service Provider, if registered; a true and correct copy of this document was
forwarded to all counsel of record not registered with an Electronic Filing Service
Provider by facsimile, addressed as follows:

Raymond H. Stauffacher, Jr.                         Via Facsimile (713) 365-0005
Law Offices of Raymond H. Stauffacher, Jr.
14825 St. Mary’s Lane, Suite 105
Houston, Texas 77079-2912


                                             ____/S/ Warren Taylor ___________
                                             Warren Taylor




                                        5